Exhibit 10.1
STOCK REPURCHASE AGREEMENT
by and between
Cal Dive International, Inc.
and
Helix Energy Solutions Group, Inc.
Dated as of May 29, 2009

 



--------------------------------------------------------------------------------



 



STOCK REPURCHASE AGREEMENT
     This STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
this 29th day of May, 2009, by and between Cal Dive International, Inc., a
Delaware corporation (the “Company”), and Helix Energy Solutions Group, Inc., a
Minnesota corporation (“Seller” and together with the Company, the “Parties”).
RECITALS:
     WHEREAS, Seller owns of record and beneficially 47,942,022 shares of the
outstanding common stock of the Company, $0.01 par value per share (the “Common
Stock”), representing approximately 51% of the outstanding capital stock of the
Company (the “Seller Ownership Percentage”);
     WHEREAS, Seller is offering to sell up to 20,000,000 shares of the
Company’s Common Stock in a secondary public offering, which offering and sale
has been registered by the Company with the Securities and Exchange Commission
on behalf of the Seller pursuant to the Registration Rights Agreement between
the Parties (the “Public Offering”);
     WHEREAS, the Company wishes to purchase, and Seller wishes to sell, that
number of whole shares of the Company’s Common Stock that is equal to
$14 million divided by the per share price at which Seller sells Common Stock in
the Public Offering (the “Purchased Shares”), for an aggregate purchase price
equal to $14 million (the “Repurchase”); and
     WHEREAS, the Parties desire to effect the Repurchase only upon, and
contemporaneously with, the completion of the Public Offering (exclusive of the
exercise of all or any portion of the over-allotment option granted to the
underwriters in connection with the Public Offering (the “Over-Allotment”)).
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Terms with their initial letters capitalized used but not otherwise defined
in this Agreement shall have the meanings given to them in this Article 1.
     1.1 “Law” means, with respect to any Person, any domestic or foreign
federal or state statute, law, ordinance, rule, administrative code,
administrative interpretation, regulation, order, consent, writ, injunction,
directive, judgment, decree, policy, ordinance, decision, guideline or other
requirement of (or agreement with) any governmental authority (including any
memorandum of understanding or similar arrangement with any governmental
authority), in each case binding on that Person or its property or assets.

1



--------------------------------------------------------------------------------



 



     1.2 “Lien” means any liens, pledges, charges, claims, security interests or
agreements, escrows, options, rights of first refusal, mortgages, deeds of
trust, deeds to secure debt, title retention agreements or other encumbrances.
     1.3 “Person” means any individual, corporation, business trust,
partnership, association, limited liability company, unincorporated organization
or similar organization, any governmental authority, fund, organized group of
persons whether incorporated or not, or any receiver, trustee under Title 11 of
the United States Code or similar official or any liquidating agent for any of
the foregoing in his or her capacity as such.
     1.4 “Transactions” means any and all actions or other transactions
contemplated by this Agreement.
ARTICLE 2
PURCHASE AND SALE OF THE PURCHASED SHARES
     2.1 Transfer of Purchased Shares. Upon the terms and subject to the
conditions of this Agreement, including completion of the Public Offering
(exclusive of the exercise of all or any portion of Over-Allotment), Seller
shall sell, assign, transfer and convey, or cause to be sold, assigned,
transferred and conveyed, to the Company, and the Company shall purchase,
acquire and accept, the Purchased Shares.
     2.2 Consideration. At the Closing, the Company shall make a cash payment to
Seller in the aggregate amount of $14 million (the “Cash Amount”) by wire
transfer of immediately available funds in exchange for the delivery by Seller
of the Purchased Shares.
     2.3 Closing.
          (a) Subject to satisfaction of the conditions set forth in
Section 2.1, the closing of the transactions provided for in this Agreement (the
“Closing”) shall occur contemporaneously with the completion of the Public
Offering (exclusive of the exercise of all or any portion of Over-Allotment)
(the “Closing Date”) at the offices of the Company, 2500 CityWest Boulevard,
Houston, Texas 77042, or such other date or place where the Parties may agree.
          (b) At the Closing:
               (i) Seller shall deliver to the Company (or cause to be
delivered) certificates representing the Purchased Shares, free and clear of all
Liens (other than legends or other restrictions solely evidencing the restricted
nature of such Purchased Shares pursuant to applicable state and federal
securities laws), duly endorsed to the Company or in blank or accompanied by
duly executed stock powers; and
               (ii) The Company shall deliver to Seller the Cash Amount in
immediately available funds to the account designated by Seller prior to the
Closing Date.
     2.4 Waiver. Notwithstanding anything contained in this Agreement to the
contrary, including without limitation, Section 4.3 below, Seller hereby
expressly waives, relinquishes and

2



--------------------------------------------------------------------------------



 



releases any rights or remedies it may now or hereafter have to make a claim
against the Company that the execution of this Agreement, the consummation of
the Closing of the Transactions, or the performance of the Company’s obligations
hereunder constitutes a breach (or purported breach) of the Company under that
certain Master Agreement, dated December 8, 2006, between Seller and the
Company.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to the Company as follows:
     3.1 Organization and Good Standing. Seller is a legal entity duly
organized, validly existing and in good standing under the Law of its
jurisdiction of organization and has all requisite power and authority to own,
operate and lease its assets and to carry on its business as currently
conducted.
     3.2 Ownership. Seller is the lawful owner, of record and beneficially, of
the Purchased Shares and has, and will transfer to the Company at the Closing,
good and marketable title to the Shares, free and clear of all Liens, and with
no restriction on, or agreement relating to, the voting rights, transfer, and
other incidents of record and beneficial ownership pertaining to the Purchased
Shares.
     3.3 Authorization; Binding Obligations. Seller has full legal right, power,
capacity and authority to execute and deliver this Agreement and to consummate
the Transactions. This Agreement has been duly authorized, executed and
delivered by Seller and constitutes a valid and binding obligation of Seller,
enforceable against Seller in accordance with its respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting creditors’ rights generally or by general
equitable principles.
     3.4 No Conflicts. Neither the execution and delivery of this Agreement by
Seller, nor the consummation by Seller of the transactions contemplated hereby
will conflict with, result in a termination of, contravene or constitute a
default under, or be an event that with the giving of notice or passage of time
or both will become a default under, or give to any other Person any right of
termination, amendment, acceleration, vesting or cancellation of or under, or
accelerate the performance required by or maturity of, or result in the creation
of any Lien or loss of any rights of Seller pursuant to any of the terms,
conditions or provisions of or under (a) any agreement, credit facility, debt or
other instrument (evidencing a Seller or subsidiary debt or otherwise) or other
understanding to which Seller or any subsidiary is a party or by which any
property or asset of Seller or any subsidiary is bound or affected, (b) any Law
or (c) its certificate of incorporation or bylaws.

3



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Seller as follows:
     4.1 Organization and Good Standing. The Company is a legal entity duly
organized, validly existing and in good standing under the Law of its
jurisdiction of organization and has all requisite power and authority to own,
operate and lease its assets and to carry on its business as currently
conducted.
     4.2 Authorization; Binding Obligations. The Company has full legal right,
power, capacity and authority to execute and deliver this Agreement and to
consummate the Transactions. This Agreement has been duly authorized, executed
and delivered by the Company and constitutes a valid and binding obligation of
the Company, enforceable against the Company in accordance with its respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally or by general equitable principles.
     4.3 No Conflicts. Neither the execution and delivery of this Agreement by
the Company, nor the consummation by the Company of the transactions
contemplated hereby will conflict with, result in a termination of, contravene
or constitute a default under, or be an event that with the giving of notice or
passage of time or both will become a default under, or give to any other Person
any right of termination, amendment, acceleration, vesting or cancellation of or
under, or accelerate the performance required by or maturity of, or result in
the creation of any Lien or loss of any rights of the Company pursuant to any of
the terms, conditions or provisions of or under (a) any agreement, credit
facility, debt or other instrument (evidencing a Company or subsidiary debt or
otherwise) or other understanding to which the Company or any subsidiary is a
party or by which any property or asset of the Company or any subsidiary is
bound or affected, (b) any Law or (c) its certificate of incorporation or
bylaws.
[Signatures appear on the following page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed as of the date first above written.

                      COMPANY
 
                    CAL DIVE INTERNATIONAL, INC.
 
               
 
  By:   /s/ Quinn J. Hébert
 
       
 
  Name:   Quinn J. Hébert        
 
  Title:   President and Chief Executive Officer        
 
                    SELLER
 
                    HELIX ENERGY SOLUTIONS GROUP, INC.
 
               
 
  By:   /s/ Anthony Tripodo
 
       
 
  Name:   Anthony Tripodo             Title:   Executive Vice President and
Chief Financial Officer      

Signature Page to Stock Repurchase Agreement

